Citation Nr: 1449978	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from April 1963 through February 1966.  The Veteran was awarded two Bronze Stars, a National Defense Service Medal, and the Republic of Vietnam Gallantry Cross with Palm Unit Citation for his service.
 
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office in Oakland, California.  The August 2008 rating decision granted service connection for post-traumatic stress disorder (PTSD), and assigned an initial rating of 30 percent.

After the March 2011 Supplemental Statement of the Case, additional VA outpatient treatment records and Vet Center records were associated with the claims file.  Although the Veteran has not submitted a waiver of Agency of Original Jurisdiction (AOJ) review of this evidence, the Board is remanding these claims and accordingly, upon remand, the AOJ will have the opportunity to consider this evidence. See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in October 2010.  In an April 2011 letter, the Veteran's VA treating counselor stated that the Veteran had reported an increase in nightmare frequency and startle response.  Accordingly, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination when two years had elapsed since the previous VA examination and the Veteran asserted that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board notes that the most recent VA medical treatment records available were produced in January 2014 and the most recent Vet Center records were from October 2013.  On remand, updated VA treatment records and Vet Center records should be obtained, as well as any pertinent private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records from the VA Health Care System from January 2014 through the present should be requested and associated with the claims file.

2.  Ask the Veteran to identify any other VA, Vet Center, or private treatment that he may have had for his PTSD, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  The AOJ should specifically request updated records from the Vet Center from October 2013 through the present. 

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

4.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



